       Case 2:20-cv-00496-CB-CRE Document 64 Filed 05/06/20 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 MICHAEL GRAHAM; ALEXUS DIGGS; and
 HEATHER CONNOLLY, on behalf of
 themselves and all others similarly situated,                   Civil Action No. 2:20-cv-00496

         Plaintiffs-Petitioners,
                                                                 ELECTRONICALLY FILED
         v.

 ALLEGHENY COUNTY; and ORLANDO
 HARPER, Warden of Allegheny County Jail,

         Defendants-Respondents.



                                          Protective Order

                                                       6th day of May 2020 for the purpose of
        This Protective Order is entered into on this ____

protecting the parties, counsel and, any non-party provider of medical services to people incarcerated

in the Allegheny County Jail from future liability relating to the Court-ordered release of confidential

inmate patient health and mental health information contained in documents, requested by plaintiffs’

counsel from the defendant County of Allegheny. These documents are or may be in the possession

of the County of Allegheny and/or any non-party provider of medical services to pregnant inmates of

the Allegheny County Jail, and or counsel for the County of Allegheny, all of which are considered

to be “covered entities” as defined by the Health Insurance Portability and Accountability Act of

1996, “HIPAA”. This Protective Order is intended to cover all “protected health information” as that

term is defined by HIPAA that has been or will be requested by the parties to this litigation.

        Additionally, added protection for patient mental health medical records is set forth by the

Pennsylvania statute known as the Mental Health Procedures Act (“MPHA”), 50 P.S. § 7111, which

protects, prohibits unauthorized disclosure of mental health information. Under, the MHPA,
       Case 2:20-cv-00496-CB-CRE Document 64 Filed 05/06/20 Page 2 of 5



medical records referring to mental health information may be released pursuant to a Court Order.

55 Pa. Code § 5100.3.35.

       Pursuant to HIPAA, protected health information may be disclosed without an

individual’s written authorization pursuant to the regulations concerning the discoverability of

patient medical records set forth at 45 C.F.R. § 164.512(e), as follows:

       A covered entity may use or disclose protected health information without the

authorization of the individual, as described in § 164.508, or the opportunity for the individual to

agree or object as described in § 164.510, in the situations covered by this section subject to the

applicable requirements of this section.

       (e) Standard: Disclosures for judicial and administrative proceedings.

       (1) Permitted disclosures. A covered entity may disclose protected health information in

the course of any judicial or administrative proceeding:

       (ii) In response to a subpoena, discovery request, or other lawful process, that is not

accompanied by an order of a court or a administrative tribunal, if:

       (B) The covered entity receives satisfactory assurance, as described in paragraph

(e)(1)(iv) of this section, from the party seeking the information that reasonable efforts have been

made by such party to secure a qualified protective order that meets the requirements of

paragraph (e)(1)(v) of this section.

       (v) For purposes of paragraph (e)(1) of this section, a qualified protective order means,

with respect to protected health information requested under paragraph (e)(1)(ii) of this section,

and order of a court or of an administrative tribunal or a stipulation by the parties to the litigation

or administrative proceeding that:




                                                   2
       Case 2:20-cv-00496-CB-CRE Document 64 Filed 05/06/20 Page 3 of 5



       (A)   Prohibits the parties from using or disclosing the protected health information for

any purpose other than the captioned litigation or proceeding for which such information was

requested, and

       (B)   Requires the return to the covered entity or destruction of the protected health

information (including all copies made) at the end of the litigation proceeding.

       THEREFORE, THIS PROTECTIVE ORDER:

       (A)   Prohibits the parties or their counsel from using or disclosing the protected health

information for any purpose other than the captioned litigation or proceeding for which such

information was requested and distribution of the documents are limited to only those persons

who need to handle or read the documents in the instant lawsuit;

       (B)   Requires the return to the covered entities or destruction of the protected health

information (including all copies made) at the end of the litigation proceeding;

       (C)   Requires the defendants and non-parties AHN, and their counsel to produce requested

individual inmates’ protected health information that would otherwise require a specific class

member to sign a HIPPA compliant authorization allowing for the release of his/her personal

protected health information; and

       (D)   Requires the defendants and any non-party provider of medical services to persons

incarcerated at the Allegheny County Jail and their counsel to produce information that would

otherwise be protected from disclosure under the Mental Health Procedures Act, 50 P.S. § 7111,

subject to the provisions in ¶¶(A) and (B).

       (E)       Nothing in this Order shall prohibit the defendants from objecting to the

production of any requested information on any grounds, other than plaintiffs’ failure to provide

a HIPAA compliant authorization.



                                                  3
       Case 2:20-cv-00496-CB-CRE Document 64 Filed 05/06/20 Page 4 of 5



       This Protective Order is signed by counsel for the parties and is submitted to the court for

approval and signature.

                                                     Respectfully submitted,

     /s/ Sara J. Rose                                /s/ Bret Grote
     Sara J. Rose, Esq.                              Bret D. Grote, Esq.
     PA ID No.: 204936                               PA ID No. 317273
     /s/ Witold J. Walczak                           /s/ Quinn Cozzens
     Witold J. Walczak, Esq.                         Quinn Cozzens, Esq.
     PA ID No.: 62976                                PA ID No. 323353
     American Civil Liberties Union of               /s/ Jaclyn Kurin
     Pennsylvania                                    Jaclyn Kurin, Esq.
     PO Box 23058                                    D.C. Bar ID No. 1600719
     Pittsburgh, PA 15222                            /s/ Jules Lobel,
     T: (412) 681-7864 (tel.)                        Jules Lobel, Esq.
     F: (412) 681-8707                               Of Counsel
     srose@aclupa.org                                N.Y. Bar No. 1262732
     vwalczak@aclupa.org                             /s/ Swain Uber
                                                     Swain Uber, Esq.
     /s/ Alexandra Morgan-Kurtz                      Of Counsel
     Alexandra Morgan-Kurtz, Esq.                    PA I.D. No. 323477
     PA ID No. 312631                                Abolitionist Law Center
     Pennsylvania Institutional Law Project          P.O. Box 8654
     100 Fifth Ave, Ste. 900                         Pittsburgh, PA 15221
     Pittsburgh, Pa 15222                            T: (412) 654-9070
     T: (412) 434-6175                               bretgrote@abolitionistlawcenter.org
     amorgan-kurtz@pailp.org                         qcozzens@alcenter.org

     /s/ Sozi Pedro Tulante
     Sozi Pedro Tulante, Esq.
     PA ID No. 202579
     Dechert LLP
     Cira Centre
     2929 Arch Street
     Philadelphia, PA 19104-2808
     T: (215) 994-2496
     F: (215) 665-2496
     Sozi.tulante@dechert.com
     Admitted pro hac vice

     Attorneys for Petitioners/Plaintiffs




                                                4
       Case 2:20-cv-00496-CB-CRE Document 64 Filed 05/06/20 Page 5 of 5



       /s/ John A. Bacharach
       John A. Bacharach, PA ID 19665
       Allegheny County Assistant Solicitor
       Allegheny County Law Department
       300 Fort Pitt Commons Building
       445 Fort Pitt Boulevard Pittsburgh, PA 15219
       Tel: (412) 350-1150 john.bacharach@AlleghenyCounty.us


       Counsel for Defendants




                6th day of May 2020:
So Ordered this ___



s\Cathy Bissoon
____________________________
Cathy Bissoon, United States District Judge




                                              5
